Citation Nr: 0204001	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  01-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.


REPRESENTATION

Veteran represented by:  Earl G. Kauffman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran, J.H., C.M., and Dr. J.H.



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

Procedural history

In an April 1997 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, determined that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for lumbosacral strain and a left ankle injury.  
The veteran was notified of that decision in a May 1997 
letter issued from the Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania.  He did not appeal that 
decision.

In a September 1998 rating decision, the ROIC in 
Philadelphia, Pennsylvania, determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for lumbosacral strain.  
The veteran subsequently submitted a timely Notice of 
Disagreement (NOD) regarding that decision.  In a January 
2000 rating decision, the ROIC also determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a left ankle 
disability.  Thereafter, in February 2000, the ROIC issued a 
Statement of the Case (SOC) addressing both of those issues.  
In April 2000, the veteran submitted a Substantive Appeal (VA 
Form 9) in which he indicated that he wished to appeal both 
issues.

Pursuant to 38 U.S.C.A. § 7105(a) (West 1991), a request for 
appellate review by the Board of a decision by the RO is 
initiated by an NOD and completed by a Substantive Appeal 
after an SOC has been furnished.  See 38 C.F.R. § 20.200 
(2001).  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever of those two 
period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).

In an April 2000 letter, the ROIC advised the veteran, with a 
copy to his attorney, that he had not filed a timely 
Substantive Appeal regarding the issues of whether new and 
material had been submitted to reopen the claims of service 
connection for low back and left ankle disabilities.  The 
ROIC based its determination on the fact that the Substantive 
Appeal addressing those issues was not received until April 
6, 2000 (according to the postmark), more than 60 days 
following the issuance of the February 2000 SOC and more than 
one year following the date of the September 1998 rating 
decision.  Therefore, the issue certified for appeal to the 
Board of Veterans' Appeals (Board) was whether the veteran 
had submitted a timely Substantive Appeal regarding those 
issues.  

While the ROIC is correct that the veteran did not submit his 
Substantive Appeal within one year of the September 1998 
rating decision, the Board notes that, as discussed above, 
the September 1998 decision only addressed the veteran's 
claim for a low back disorder, and not his claim for the left 
ankle.  The veteran's claim of service connection for the 
left ankle was not initially addressed by the RO until the 
January 2000 rating decision.  Therefore, because the April 
2000 Substantive Appeal was submitted within one year of the 
January 2000 rating decision, the Board finds that the 
veteran did perfect a timely appeal as to the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a left ankle 
disorder.  Issue number 2 on the first page of this decision 
reflects that finding.

With respect to the veteran's attempt to reopen his claim of 
service connection for a low back disorder, the Board again 
acknowledges that his Substantive Appeal was not submitted 
within one year of the September 1998 rating decision or 
within 60 days of the February 2000 SOC.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board may waive the timely filing of a substantive 
appeal, even if the veteran has not submitted a request for 
extension of the time period in which to file the substantive 
appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993)).  The Board 
notes that the SOC addressing the veteran's back claim was 
issued on February 5, 2000, and that his Substantive Appeal 
was received on April 6, 2000 (according to the postmark).  
Thus, the veteran's Substantive Appeal was received only one 
day after the expiration of the period in which he could 
perfect his appeal.  In light of the extremely short period 
of time that passed between the due date and the date on 
which it was actually received, and in accordance with the 
Court's holding in Beyrle, the Board waives the filing of a 
timely Substantive Appeal in this case.  Issue number 1 on 
the first page of this decision reflects that determination.

In November 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the ROIC.  A transcript of this hearing has been prepared 
and associated with the claims folder.

Additional matter

In a July 2000 rating decision, the ROIC denied a claim of 
entitlement to service connection for bilateral brachial 
plexus syndrome.  To the Board's knowledge, the veteran did 
not submit a timely NOD regarding that decision.  However, 
shortly thereafter, the President subsequently signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This statute 
repealed the requirement that a claim be well grounded, and 
created new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the agency of original jurisdiction (here, the ROIC).  As 
a result, the ROIC issued a letter to the veteran in March 
2001 advising him of the passage of the VCAA and of the fact 
that he was no longer required to present a well-grounded 
claim in order to receive assistance in getting evidence to 
support his claim.  In this letter, the ROIC requested that 
he identify any additional evidence or information that may 
be relevant to his claim.  As noted in a Report of Contact 
dated in April 2001, the ROIC also contacted the veteran by 
telephone and requested that he identify any additional 
evidence or information which might be relevant to his claim.  
The veteran reportedly advised the ROIC that he had no 
additional evidence to submit, and that he wished for the 
ROIC to reconsider his claim based upon the evidence already 
of record.  

In a May 2001 rating decision, the ROIC again denied the 
veteran's claim of service connection for bilateral brachial 
plexus syndrome.  During his November 2001 Travel Board 
hearing, the veteran expressed disagreement with that 
decision.  However, hearing testimony before the Board, even 
though given within the one-year notice of disagreement 
filing period, cannot constitute a valid NOD because it was 
taken before the Board and not the ROIC.  See Beyrle, 9 Vet. 
App. at 28; see also Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(holding that hearing testimony presented before the RO, as 
opposed to the Board, can constitute an NOD when reduced to 
writing).  Because the veteran's testimony at his November 
2001 hearing cannot be considered a valid NOD, a remand to 
the ROIC per Manlincon v. West, 12 Vet. App. 238 (1999), is 
not required.  This matter is hereby referred to the ROIC for 
appropriate action once the claims file is received back at 
the ROIC.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
previously denied claims of entitlement to service connection 
for lumbosacral strain and a left ankle injury.  The veteran 
was advised of that rating decision in a May 1997 letter, and 
did not appeal.

2.  Evidence submitted in since the April 1997 rating 
decision does not bear directly and substantially upon the 
specific matters under consideration; it is cumulative of 
previously submitted evidence; and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  



CONCLUSIONS OF LAW

1.  The April 1997 rating decision, denying the veteran's 
claims of entitlement to service connection for lumbosacral 
strain and a left ankle disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  Evidence submitted since the final April 1997 rating 
decision wherein the RO denied service connection for a left 
ankle disorder is not new and material; thus, that claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156(a), 20.1103.

3.  Evidence submitted since the final April 1997 rating 
decision wherein the RO denied service connection for 
lumbosacral strain is not new and material; thus, that claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In February 1948, the veteran filed a claim of entitlement to 
service connection for the residuals of an ankle injury.  He 
reported that he had injured his ankle while serving in 
France in June 1945.  The RO in Wilkes-Barre, Pennsylvania, 
was subsequently unable to obtain any service medical records 
verifying that the injury had occurred, and his claim was 
denied in an April 1948 rating decision.

Thereafter, the veteran filed a claim of entitlement to 
service connection for a dental disability.  During the 
pendency of that claim, in January 1950, the RO received 
copies of the veteran's service medical records.  These 
records reveal that, in June 1945, the veteran sustained a 
left ankle sprain in a jeep accident while he was serving in 
France.  In a report of physical examination completed at 
separation, a history of a left ankle sprain, was noted but 
no defects were found on examination.

In February 1953, the veteran was admitted to a VA hospital 
with complaints of low back pain.  He reported having 
experienced such pain since 1943, although he indicated that 
he did not recall incurring any specific injury.  Physical 
examination was negative, except for some tenderness in the 
lumbar spine.  Neurological examination was also found to be 
negative.  X-rays of the lumbar spine were also reported as 
negative.  The veteran was treated with bed rest, sedation, 
diathermy, and low back exercises.  A diagnosis of 
lumbosacral sprain was noted.

In September 1958, the veteran filed a claim seeking service 
connection for back and left ankle disabilities.  He reported 
that he was treated in 1943 for back problems, and that he 
had been placed on limited duty as a result.  He also 
reiterated his contention that he had injured his ankle while 
serving in France in 1945.  In support of his back claim, the 
veteran submitted an August 1958 VA X-ray report showing that 
evidence of possible disc disease had been found at the L-4, 
L-5 level.  According to the text of an October 1958 rating 
decision, the veteran also submitted lay statements from two 
other veterans, who claimed to recall that the veteran was 
treated for back problems during service.  (The Board notes 
that those lay statements are not associated with the claims 
folder.)

In a November 1959 decision, the Board denied entitlement to 
service connection for the residuals of a back injury.  The 
Board acknowledged that there was some evidence of a current 
back disability, but found that there was no evidence in the 
veteran's service medical records of any such injury having 
occurred in service.  The Board noted that the diagnosis of 
possible disc disease was not made until over twelve years 
following his separation from service.

In a February 1960 rating decision, the RO again denied the 
veteran's claim of entitlement to service connection for the 
residuals of a left ankle injury.  The RO acknowledged that 
there was evidence that he had sustained an injury to his 
left ankle in service, but found that there was no medical 
evidence showing that he currently had a left ankle 
disability related to the in-service injury.

The record reflects that the veteran subsequently attempted 
to reopen his claims for service connection for his back and 
left ankle.  In support of his claims, he submitted a 
September 1960 letter from a private physician, Dr. T., in 
which the physician noted that the veteran had first come to 
his office with back complaints in 1952.  Dr. T. found that 
the veteran was suffering from a herniated disc at L4-L5.  
The physician noted that the veteran had experienced back 
problems in service and that he had been involved in a jeep 
accident in 1945.  The physician also noted that the veteran 
had been involved in an automobile accident in 1959, which 
had caused a marked return of all of his symptomatology.  The 
physician indicated that X-rays had recently revealed a 
narrowing of the disc space in the same area where it had 
been found in the past.

Thereafter, the veteran submitted lay statements from several 
more individuals who averred that they had served with him 
while he was on active duty.  Two of these individuals 
recalled that the veteran had been in a jeep accident and 
that he had received treatment for his ankle in service.  
Another also recalled that the veteran had complained of back 
problems during service.

In a May 1962 letter, another private physician, Dr. H., 
indicated that he was treating the veteran for severe pain 
and swelling in his left ankle.  X-rays reportedly revealed 
an osseous body, about 5 mm. in diameter, just above the 
posterior portion of the articular surface of the trochlea of 
the talus.

During a February 1963 VA orthopedic examination, the veteran 
reported that he was experiencing stiffness and swelling in 
his left ankle.  Examination revealed some tenderness to 
palpation and limitation of motion in the left ankle.  Some 
low back discomfort was also noted on flexion of the hip, 
with some tenderness to palpation noted over the lumbosacral 
area.  The VA examiner noted a diagnosis of residuals of an 
old injury to the left ankle.  The examiner also noted a 
diagnosis of chronic lumbosacral strain, cause unknown.  X-
rays obtained immediately after the examination showed no 
abnormalities in the left ankle.

In a June 1964 decision, the Board denied the veteran's 
claims of entitlement to service connection for a left ankle 
disability and a back disorder.  With respect to his claimed 
back disorder, the Board concluded that the disorder had not 
manifested until several years after service and was not 
related to service.  In its decision, the Board noted written 
statements from C.M. and J.H., who had both served with the 
veteran during service and who had both witnessed the veteran 
complaining of back problems.  (These statements are not in 
the claims folder.)  With respect to his left ankle 
disability, the Board noted that there was evidence of an 
injury to the left ankle in service, but concluded that the 
veteran's current left ankle problems were not shown to be 
related to the in-service injury.

The record reflects that the veteran subsequently attempted 
to reopen his claims on several occasions throughout the 
following decades.  During this period, the ROIC received 
copies of additional service medical records.  Among these 
records is a July 1943 record of a Physical Classification 
Board, in which it was noted that the veteran had reported a 
history of back and hip complaints for ten years.   He 
reported that he was unable to perform his duties due to such 
pains.  Physical examination was reportedly found to be 
negative, and the Classification Board recommended no change 
in his status.

In October 1996, the veteran submitted a statement indicating 
that he wished to reopen both of his claims for service 
connection.  He essentially reiterated his contentions, and 
submitted copies of several medical records that had already 
been considered in previous decisions.  He also submitted a 
July 1966 letter from a private physician, Dr. K., in which 
the physician noted that he had examined the veteran for 
complaints of a 20-year history of pain in his low back and 
left ankle.  The veteran reported that he had first 
experienced back problems in service in 1943, and that he had 
experienced intermittent pain throughout the remainder of his 
military service.  Dr. K. noted that recent X-rays of the 
lumbar spine revealed evidence of advanced degenerative 
arthritis, with marked narrowing of the lumbosacral joint and 
moderate narrowing of the joint between L-4 and L-5.  X-rays 
of the left ankle revealed very minimal irregularity over the 
tip of the medial malleolus, which the physician indicated 
could be degenerative or could be the result of a sprain.  
The physician noted that the ankle joint itself appeared to 
be all right.  Dr. K. concluded that he could not explain the 
severity of the veteran's left ankle symptoms at that time, 
but that the X-ray evidence of considerable degenerative 
pathology explained the low back symptoms.

In an April 1997 rating decision, the RO in Huntington, West 
Virginia, determined that new and material evidence had not 
been submitted to reopen the claims of entitlement to service 
connection for a left ankle disability and lumbosacral 
strain.  The veteran was notified of this decision in a May 
1997 letter from the ROIC in Philadelphia.  He did not 
initiate an appeal.

In a January 1998 statement, the veteran's representative at 
that time filed a statement in which he indicating that "the 
veteran is submitting this information in [an] attempt to 
reopen a previously denied claim for service connection for a 
back condition."  He submitted an MRI report dated in 
November 1997, which was summarized in a diagnostic 
impression as indicating mild spinal stenosis at L2-3; severe 
spinal stenosis at L3-4 and L4-5; and moderate spinal 
stenosis at L5-S1.  The reviewing physicians noted that disc 
enhancement shown by the MRI was most likely related to 
degenerative changes.

In the September 1998 rating decision, the ROIC determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
lumbosacral strain.

Thereafter, in June 1999, the veteran's attorney submitted a 
statement indicating that he wished to make a formal request 
on behalf of the veteran to reopen his claims of service 
connection for his left ankle and back conditions.

The veteran subsequently submitted a number of medical 
records pertaining to a right knee arthroscopy, which was 
performed in September 1997.  He also submitted several 
statements from Dr. J.H., his private physician.  In a 
November 1999 statement, the physician discussed symptoms in 
the veteran's neck, shoulder, and arms.  Enclosed with these 
documents was an August 1997 X-ray report, which indicates 
that X-rays of the left ankle revealed an ossified density in 
the posterior aspect of the ankle joint.  It was noted that 
it was uncertain whether this represented an interarticular 
body.  No fractures were identified.  The veteran also 
submitted a copy of the November 1997 MRI study discussed 
above.

In November 1999, the veteran presented testimony at a 
personal hearing before a Decision Review Officer (DRO) at 
the ROIC.  During this hearing, the veteran essentially 
restated his contention that he had first experienced back 
problems while serving on active duty in 1943.  He also 
reiterated that he had injured his left ankle in a jeep 
accident in service in 1945.  The veteran described the 
current severity of his symptoms and of the problems that 
these symptoms were causing in his life.  During the hearing, 
testimony was presented by C.M., a witness who served with 
the veteran in 1943.  The witness testified that he recalled 
the veteran complaining of back pain on several occasions 
during service.  The veteran also read a statement from J.H. 
(a different individual than the physician noted above), who 
had also served with the veteran and who was also present at 
the hearing.  Because J.H. had recently suffered a stroke, he 
was not considered competent to offer testimony on the 
veteran's behalf.  Instead, the veteran read a statement that 
J.H. had written in 1959, which explained that he also 
recalled the veteran complaining of back problems in service.

In the January 2000 rating decision, the ROIC determined that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for 
disabilities of the back and left ankle. 

As discussed in the Introduction, above, the ROIC determined 
in April 2000 that the veteran had failed to submit a timely 
Substantive Appeal regarding his claims.  The veteran 
subsequently perfected an appeal regarding that issue.

In November 2001, the veteran presented testimony at a Travel 
Board hearing before the undersigned.  Although the veteran's 
appeal was still characterized by the ROIC at that time as 
the issue of the timeliness of his Substantive Appeal, the 
veteran offered testimony as to the issue of whether new and 
material evidence had been submitted to reopen his claims.  
As reflected in the transcript, the veteran and his attorney 
confirmed that they wished to have the Board proceed to 
decision on both the timeliness-of-appeal issue and the 
service-connection claims, and wished to waive any further 
consideration of thoses issues by the ROIC.

In his testimony, the veteran essentially restated his 
contention that his low back and left ankle disabilities were 
incurred in service.  He also testified as to his claim of 
entitlement to service connection for brachial plexus 
syndrome.  In support of this claim, the veteran's private 
physician, Dr. J.H., offered testimony regarding the etiology 
of his brachial plexus syndrome.  Although the physician 
noted that much of the veteran's documented medical history 
referred to disabilities in his low back and left ankle, he 
limited his discussion almost entirely to symptomatology in 
the veteran's neck and upper extremities, which he described 
as the result of his brachial plexus syndrome.

Analysis

A.  Preliminary matter - VCAA

As discussed in the introduction, the VCAA repealed the 
requirement that a claim be well grounded, and created new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the 
agency of original jurisdiction.  The VCAA provides that, 
upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001)).  

VA has published new regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2001)).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

In this case, neither the veteran nor his representative has 
alluded to any additional medical records that have not been 
obtained and which would be pertinent to the present claim.  
Therefore, the Board finds that all facts that are relevant 
to these aforementioned issues have been properly developed, 
and that no further action is required in order to comply 
with VA's duty to assist under both the VCAA and the new 
regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001)); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court of Appeals for Veterans Claims 
held that, before the Board addresses in a decision a 
question that has not been addressed by the ROIC, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and has determined that all notification 
and development actions required by the new legislation and 
the implementing regulations appear to have been completed in 
full.  In addition, March 2001 and April 2001 letters advised 
the veteran of the passage of the VCAA, and of the pertinent 
provisions of this law.  Thus, the Board believes that we may 
proceed with a decision on these issues, without prejudice to 
the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994)..  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

B.  New and material evidence - low back and left ankle 
disorders

In April 1997, the RO denied the veteran's claim of 
entitlement to service connection for lumbosacral strain and 
residuals of left ankle injury.  Because the veteran did not 
express disagreement with that rating decision within one 
year of receiving notification, the Board finds that the 
April 1997 decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case, 
because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).   Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claims 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claims of entitlement to service connection for a 
low back disorder or a left ankle disorder.  Since the April 
1997 rating decision, the veteran has submitted a number of 
medical records, including records pertaining to a right knee 
arthroscopy in 1997; treatment records from Dr. J.H.; an X-
ray report dated in August 1997; and an MRI report dated in 
November 1997.  He has also submitted his own contentions, as 
well as testimony from several individuals, including Dr. 
J.H., the veteran's private physician, and C.M. and J.H., two 
individuals who served with the veteran while he was on 
active duty.

With respect to the testimony provided by C.M., and the 
written statement of J.H. that was read aloud in lieu of his 
providing testimony, the Board notes that written statements 
from both of these individuals were explicitly considered by 
the Board in our June 1964 decision.  While copies of those 
statements are no longer associated with the record, the 
Board notes that they were discussed in detail in the June 
1964 decision, and it is apparent that the subject matter of 
those statements was essentially the same as the testimony 
that was offered during the veteran's November 1999 DRO 
hearing.  In essence, both of those persons reportedly 
recalled the veteran complaining of back pain during service, 
and they both recalled his being treated at the hospital for 
that problem.  In fact, the Board notes that the 1959 
statement from J.H. that was read aloud at his recent hearing 
appears to be the exact same statement that was discussed by 
the Board in the June 1964 decision.  Because the contentions 
of these individuals appear to have already been of record 
and to have been specifically considered prior to the April 
1997 rating decision, the Board finds that they are 
cumulative of previously submitted evidence, and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claims.

As for Dr. J.H.'s testimony during the November 2001 hearing, 
the Board finds that this testimony is essentially irrelevant 
to the veteran's claims for low back and left ankle 
disabilities, as the physician limited his discussion 
entirely to the veteran's claimed brachial plexus syndrome, 
and the resulting impairment to his cervical spine and upper 
extremities.  Although various decisions issued by the ROIC 
and the Board over the last several decades occasionally 
characterized the veteran's claim for a low back disorder as 
being for a "back condition", it is apparent from a reading 
of those decisions that the claim being considered was for a 
disability in the low back or lumbar spine, and not for 
disability in the thoracic or cervical spine.  In addition, 
the Board notes that the medical evidence submitted by the 
veteran in support of his claim for a low back disorder prior 
to the April 1997 rating decision dealt exclusively with 
disabilities in the lumbosacral spine, and not with 
disabilities of the thoracic or cervical spine.  For these 
reasons, the Board finds the testimony of Dr. J.H. to be 
essentially irrelevant to the veteran's claims for low back 
and left ankle disorders, as his testimony deals with the 
etiology of a separate and distinct disability (brachial 
plexus syndrome).  We believe that this testimony does not 
bear directly and substantially upon the specific matters 
under consideration (low back and left ankle disabilities) 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims currently before 
the Board.  

Similarly, the Board also finds the medical records of Dr. 
J.H., including his November 1999 letter, to be irrelevant to 
the veteran's claim for a low back disability, as they also 
deal exclusively with his brachial plexus syndrome.  These 
records are negative for any opinions regarding the etiology 
of the veteran's claimed low back disorder or left ankle 
disability.  We therefore find that these records do not bear 
directly and substantially upon the specific matters under 
consideration, and are not so significant that they must be 
considered in order to fairly decide the merits of the 
claims.  

Because a substantial portion of the evidence submitted by 
the veteran deals with brachial plexus syndrome, the Board 
notes in passing that a claim of entitlement to service 
connection for that disability was addressed separately by 
the ROIC in rating decisions dated in January 2000 and May 
2001.  This matter has also been addressed by the Board in 
the Introduction section of this decision.

With respect to the MRI and X-ray reports submitted by the 
veteran in support of his claims, the Board notes that these 
records were apparently submitted as evidence of current low 
back and left ankle disabilities.  However, we believe that 
these records are essentially cumulative of previously 
submitted evidence.  For example, the Board notes that the 
August 1997 X-ray report showing the presence of an ossified 
density in the posterior aspect of the ankle joint is 
virtually identical to a May 1962 X-ray report showing that 
an osseous body was observed in that area.  In addition, the 
November 1997 MRI and X-ray reports showing evidence of 
degenerative changes in the lumbosacral spine are similar to 
earlier X-ray studies showing evidence of degenerative 
changes in the lumbosacral spine.  Thus, the Board finds that 
these reports are cumulative of previously submitted 
evidence, and are not so significant that they must be 
considered in order to fairly decide the merits of the 
claims.

Regarding the veteran's own contentions, the Board notes that 
he appears to have focused much of his evidence and argument 
on showing that he in fact experienced low back problems and 
a left ankle injury in service.  However, while VA initially 
experienced a great deal of trouble locating his service 
medical records after he filed his initial claim in the 
1950's, it appears that the pertinent service medical records 
were eventually located, and that these records do verify 
that he experienced back problems in 1943 and sprained his 
left ankle in a jeep accident in France in 1945.  Thus, the 
Board believes that it had been well-established in the 
record, prior to the April 1997 rating decision, that the 
veteran did receive treatment for back pain while on active 
duty and that he sustained an injury to his left ankle while 
on active duty.  Moreover, substantial evidence appears to 
have been associated with the record showing that the veteran 
has been receiving periodic treatment for low back problems 
since 1953 and for left ankle problems since the mid-1960's.  
The primary question that has remained unresolved is whether 
the veteran's claimed disabilities are related to the 
incidents noted in his service medical records.  

Since attempting to reopen his claim for low back and left 
ankle disabilities, the veteran has submitted no additional 
competent medical evidence showing that either of these 
disabilities is related to his military service.  While he 
may sincerely believe that such a relationship exists, lay 
persons are not considered competent to offer medical 
opinions, and testimony to that effect does not provide a 
basis upon which to reopen a claim for service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board notes that we appreciate the veteran's effort and 
his sincerity in testifying at the Travel Board hearing 
before the undersigned, as well as the assistance of his 
attorney.  We also appreciate the thorough testimony provided 
by Dr. J.H., the veteran's private physician.  However, for 
the reasons and bases set forth above, the Board finds that 
the evidence submitted by the veteran, to include the 
testimony of Dr. J.H., does not constitute new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a low back disorder.  The Board 
further finds that this evidence does not constitute new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a left ankle disorder.  
Thus, the benefits sought on appeal must be denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left ankle 
disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

